DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 21, 2021, has been entered. Claims 1-11 and 13-14 remain pending in the application. (For clarity of the record, the examiner notes that claim 1, marked as “presently presented,” is understood to have been previously presented in the amendment filed July 30, 2021.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby (US Patent Pub. 2019/0054359, hereinafter Saleeby) in view of Markey (US Patent No. 2,287,113, hereinafter Markey), and in further view of Conville (US Patent No. 5,056,796, hereinafter Conville).
Regarding claim 1, Saleeby discloses a throwing game apparatus (gaming apparatus 100, Fig. 1; para. 0010) comprising a planar base (main panel 110) configured to be elevated above a floor (by one or more legs 130; para. 0011). Periphery members (guiding members or bumpers 
Although Saleeby’s Fig. 13F showing the linear arrangement of apertures does not explicitly illustrate the location of these apertures with respect to the planar base, one of ordinary skill in the art would immediately understand from Saleeby’s disclosure, considered as a whole, that the longitudinal center of the upper half of the base would be the preferred location for the linear arrangement of apertures. As best shown in the plan view of Saleeby’s Fig. 7 with respect to an embodiment with a pyramidal arrangement of apertures, the apertures (120) are positioned within a distal one-half of the planar base (110), on an upper half of the planar base (110), and the arrangement of apertures (120) is centered about a longitudinal center of the planar base (110). Therefore, it would have been obvious to one of ordinary skill in the art, when employing the linear arrangement of apertures taught by Saleeby in Fig. 13F, to similarly position the linear arrangement of apertures in the distal upper half of the planar base (110), similarly centered along the longitudinal center of the planar base (110), since this is the location on the base that would most obviously be suggested by the disclosure of Saleeby considered as a whole. As to the gap distance between apertures, the examiner acknowledges that the perspective view of the linear arrangement in Fig. 13F does not clearly show the distance between apertures relative to the diameter of the apertures. However, the plan view of Fig. 7 clearly shows the gaps between the apertures comprising a distance on the order of about 0.5 times the diameter of the apertures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when employing the linear arrangement of apertures taught by Saleeby in Fig. 13F, to separate the 
Saleeby differs from the claimed invention in that Saleeby does not explicitly teach that the periphery members form an annular periphery along the perimeter of the planar base (since Saleeby does not explicitly teach a guiding member or bumper at the upper end of the planar base); Saleeby does not explicitly teach that the first and second hinges are coupled between the respective first and second legs and the annular periphery at opposite ends of the apparatus; and Saleeby does not teach a handle coupled to the annular periphery.
However, with respect to the annular periphery, Markey teaches a similar throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-16; similarly having a planar base 10 with a plurality of apertures 18 for receiving throwing objects), comprising an annular periphery (rail guard 22; pg. 1, col. 2, lines 27-42) disposed along a perimeter of the planar base (10) and extending upwardly therefrom, wherein the annular periphery (22) is configured to retain throwing objects disposed on the planar base (pg. 1, col. 2, lines 27-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saleeby by including an annular periphery as taught by Markey along the entire perimeter of the planar base (i.e., rather than along only three sides of the base as disclosed by Saleeby), in order to more effectively prevent throwing objects from leaving the planar base, to increase enjoyment of the game for less skillful players (Markey, pg. 1, col. 1, lines 10-16;  col. 2, lines 27-42).
.
Claims 2-4, 6-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Markey.
Regarding claim 2, Saleeby discloses a throwing game apparatus (gaming apparatus 100, Fig. 1; para. 0010) comprising a planar base (main panel 110) configured to be elevated above a floor (by one or more legs 130; para. 0011). Periphery members (guiding members or bumpers 118, para. 0020) are disposed along at least a portion of a perimeter of the planar base (para. 0020, lines 9-13, along each side and the lower end) and extend upwardly therefrom to retain throwing objects disposed on the planar base (para. 0020, lines 6-7, “to reduce the risk of a golf ball rolling off a side of the main panel 110”, and lines 11-13, “as ball catch for missed balls”). A plurality of apertures (openings 120, para. 0021) are configured in a linear array (para. 0021, lines 7-9, “a straight line extending perpendicular or parallel to the oblique angle of the main panel 110”; see Fig. 13F) within the planar base (110). The plurality of apertures configured in the linear array comprise each aperture (120) disposed on the planar base (Fig. 13F). The planar base (110) is oriented at an angle with respect to a horizontal plane (para. 0010, Fig. 1).
Although Saleeby’s Fig. 13F showing the linear arrangement of apertures does not explicitly illustrate the location of these apertures with respect to the planar base, one of ordinary skill in the art would immediately understand from Saleeby’s disclosure, considered as a whole, that the upper half of the base would be the preferred location for the linear arrangement of apertures. As best shown in the plan view of Saleeby’s Fig. 7 with respect to an embodiment with a pyramidal arrangement of apertures, the apertures (120) are positioned within a distal one-half of the planar base (110), on an upper half of the planar base (110). Therefore, it would have been obvious to one of ordinary skill in the art, when employing the 
Saleeby does not explicitly teach that the periphery members form an annular periphery along the perimeter of the planar base (since Saleeby does not explicitly teach a guiding member or bumper at the upper end of the planar base). However, Markey teaches a similar throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-16), similarly having a planar base (10) with a plurality of apertures (18) for receiving throwing objects, comprising an annular periphery (rail guard 22; pg. 1, col. 2, lines 27-42) disposed along a perimeter of the planar base (10) and extending upwardly therefrom, wherein the annular periphery (22) is configured to retain throwing objects disposed on the planar base (pg. 1, col. 2, lines 27-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saleeby by including an annular periphery as taught by Markey along the perimeter of the planar base (i.e., rather than along only three sides of the base as disclosed by Saleeby), in order to more effectively prevent throwing objects from leaving the planar base, to increase enjoyment of the game for less skillful players (Markey, pg. 1, col. 1, lines 10-16;  col. 2, lines 27-42).
Regarding claim 3, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 2. Saleeby further discloses two or more legs (para. 0011, lines 13-15, “support member 130 includes one leg or several legs”) extending from the planar 
Regarding claim 4, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 3. Saleeby further teaches a first hinge (para. 0014, lines 1-2, “hinged”) coupled between a first leg (130) of the two or more legs and the perimeter of the planar base (110, Fig. 1). When Saleeby is modified to include an annular periphery as taught by Markey along the perimeter of the base, as discussed above for claim 2, the first hinge will be coupled between the first leg (130) and the annular periphery at the perimeter of the base (110). 
Regarding claim 6, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 2. Saleeby further teaches the plurality of apertures (120) each comprise a receptacle body (either cup 200, Fig. 12, para. 0019; or receiving apparatus 300, Fig. 11, para. 0024, 0026) engaged therewith, the receptacle body (200 or 300) being configured to hold one or more throwing objects within a volume of the receptacle body (para. 0024-0026).
Regarding claim 7, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 6. Saleeby further teaches each aperture (120) having a diameter associated therewith (see Figs. 1, 7 and 13F).
Regarding claim 8, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 7. Saleeby further teaches (Figs. 1, 7, and 13F) a gap disposed between each of the apertures (120). The examiner acknowledges that the perspective view of the linear arrangement in Fig. 13F does not clearly show the distance 
Regarding claim 9, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 7. Saleeby further teaches the annular periphery (118 of Saleeby, Fig. 1; also see 22 of Markey, Fig. 2) extends upwardly from the planar base (110) at a height that is less than or equal to the diameter of the apertures (120). See Saleeby , Fig. 1, showing bumpers (118) with height less than diameter of apertures (120). Also see Markey, Fig. 2, showing the height of the rail guard (22) being less than or equal to the diameter of the apertures (25). 
Regarding claim 10, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 2. Although Saleeby’s Fig. 13F showing the linear arrangement of apertures does not explicitly illustrate the location of these apertures with respect to the planar base, one of ordinary skill in the art would immediately understand from Saleeby’s disclosure, considered as a whole, that the longitudinal center of the upper half of the base would be the preferred location for the linear arrangement of apertures. As best shown in the plan view of Saleeby’s Fig. 7 with respect to an embodiment with a pyramidal arrangement 
Regarding claim 14, the modified Saleeby teaches the throwing game apparatus substantially as claimed, as set forth above for claim 1. Saleeby further teaches a throwing game kit (Fig. 12) comprising the throwing game apparatus, a plurality of throwing objects (balls 500; para. 0033, golf balls, ping pong balls, or golf ball-like projectiles), and instructions for playing a game associated therewith (para. 0033, “rules”; para. 0034, “instructions”).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Markey, in further view of Conville.
Regarding claim 5, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 4. Saleeby further teaches that when the support member (130) includes multiple legs, “the legs can be independently movable” (para. 0011, lines 17-19). Therefore, Saleeby is understood to at least suggest a second hinge coupled to a second leg of the two or more legs (130). Saleeby does not explicitly teach that the first and second hinges are coupled between the respective first and second legs and the annular periphery at opposite ends of the apparatus. However, Conville teaches a similar throwing game apparatus (Fig. 1), similarly having an angled planar base (36) and an aperture (40B) in an upper half of the base (36) for receiving a throwing object, comprising first and second legs (elevator trays 37 and 38; 
Regarding claim 13, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 2. Saleeby does not teach a handle coupled to the annular periphery. However, Conville teaches a similar throwing game apparatus (Fig. 1), as noted above, including a handle (69) coupled to the annular periphery (48A), wherein the handle (69) is adapted to enable portable carry of the throwing game apparatus (col. 7, lines 64-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Markey, in further view of Blasingame (US Patent No. 4,012,042, hereinafter Blasingame).
Regarding claim 11, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 2. Saleeby further discloses a fabric layer (damping portion 114 made of a second material, para. 0010, lines 11-18; the second material being fabric, para. 0015, lines 1-2), the fabric layer (114) covering the planar base (110; para. 0010). Saleeby does not teach the fabric layer covers at least one surface of the annular periphery. However, Blasingame teaches a similar throwing game apparatus (Figs. 1-5; similarly including a planar base 16, apertures for receiving a throwing object, and a peripheral wall 18, 20, 22), comprising a fabric layer (carpeting 54; col. 4, line 62-col. 5, line 3) covering each of the planar base (16) and at least one surface of the periphery (inwardly facing surfaces of side wall 18 and 20 and rear wall 22). The fabric layer (54) serves to minimize bounding of projectiles and the noise associated therewith (Blasingame, col. 4, lines 64-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Saleeby by extending the fabric layer to cover at least one surface of the annular periphery, as taught by Blasingame, in order to minimize bounding of projectiles from the annular periphery and the noise associated therewith.  
Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive. 
With respect to claims 1 and 2, in response to Applicant’s argument that there is no motivation to add a periphery section as taught by Markey to the top end of Saleeby’s game, the examiner notes first that Saleeby teaches periphery members (guiding members 118, Fig. 1; para. 0020) on three sides, lacking only an explicit disclosure of a periphery member extending across the fourth, top side to form an annular periphery. (The term “annular periphery” is interpreted in view of Applicant’s disclosure to mean a periphery that forms a ring of any shape, e.g., rectangular; see specification at para. 0022.) Two periphery members (118) are shown in Fig. 1 and a third periphery member at the lower end of the apparatus is explicitly described in para. 0020, lines 11-15. Saleeby teaches that the purpose of the periphery members (118) is “to reduce the risk of a golf ball rolling off a side of the main panel 110 or to bump the golf ball towards the one or more openings 120 if impacted by the golf ball” and to “operate[] as a ball catch for missed balls, or alternatively, a barrier over which a projectile must be chipped so that shots which are not properly chipped are obstructed from entering a respective opening” (para. 0020). Markey teaches a similar game apparatus (similarly comprising an elevated panel with apertures for receiving a ball) that further includes an annular periphery (guard 22) on all four sides. Markey teaches the annular periphery “will prevent the playing member from leaving the surface of the table in the event the player does not possess sufficient skill to direct the playing member to one of the openings” (Markey, pg. 1, col. 2, lines 42-45). Markey’s annular periphery (22) performs a similar function to Saleeby’s periphery members (118), namely, to prevent balls advantageously interact with the golf balls, in order to prevent the balls from rolling off of the base/panel (110) or “to bump the golf ball towards the one or more openings 120 if impacted by the ball” (Saleeby, para. 0020). Therefore, the examiner is not persuaded by Applicant’s argument that it would be disadvantageous for golf balls that overshoot Saleeby’s apertures to bounce off of an upper periphery section toward the apertures. It appears to the examiner in view of the teaching of both Saleeby and Markey that this scenario may be preferred to the alternative in which an overshot ball rolls off of the top end of the base/panel. 
Applicant’s discussion of other prior art games that have not been relied upon, and which do not include any periphery members, is not persuasive. The examiner has relied on the Saleeby reference which, unlike the references noted by Applicant, does include periphery members and, moreover, explicitly teaches that such periphery members are beneficial for preventing a ball from rolling off of the base/panel. The examiner finds nothing in the prior art cited by Applicant that would teach away from the combination of Saleeby and Markey proposed by the examiner.
In response to Applicant’s argument that it would not have been obvious to modify Saleeby in view of Markey because Markey’s game is at waist height while Saleeby’s game is placed on the ground, the examiner notes again that both Saleeby and Markey similarly describe use of periphery members to prevent a ball from rolling off of an apertured 
In response to Applicant’s argument that it would not have been obvious to add a periphery member at the top end of Saleeby’s base/panel because this would obscure a decorative sticker or banner at the top end of the base/panel, the examiner notes, first, that Saleeby teaches relatively low periphery members (see Figs. 1 and 12), which would not appear to interfere in any meaningful way with the visibility of a decorative sticker when placed at the top of the base/panel. Second, the examiner notes that Saleeby teaches that the decorative sticker can be located anywhere on the apparatus, including the upper region (122), the lower region (124), or the central region that includes the openings (para. 0022, lines 8-18). Moreover, the sticker is disclosed by Saleeby to be decorative. There appears to be no necessary or meaningful relationship between the decorative sticker, or the location of the decorative sticker, and the essential functions of Saleeby’s game. Therefore, the examiner is not persuaded that the particular location and visibility of a decorative sticker is so important to the function of Saleeby’s apparatus as to preclude the addition of an upper periphery member that would perform the useful function of preventing balls from rolling off of the top end of the apparatus. 
With respect to claims 1 and 5, in response to Applicant’s argument that there is no motivation to modify Saleeby by arranging the legs on opposite ends of the base, the examiner 
Applicant’s discussion of other prior art games that have not been relied upon is not persuasive. The existence of additional examples of games without legs on opposing ends does not equate to an absence of motivation to arrange the legs on opposing ends when this arrangement is explicitly taught by Conville.
(For clarity of the record, the examiner notes that Applicant’s arguments with respect to Conville do not pertain to claim 2, since claim 2 does not recite legs and Conville has not been relied upon in the rejection of claim 2.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 7, 2022/